Ernest Green v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-00281-CR

     ERNEST GREEN,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 252nd District Court
Jefferson County, Texas
Trial Court # 67350
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Ernest Green pleaded guilty to theft of property valued at $750 or more but less than
$20,000.  Green pleaded true to enhancement allegations, increasing the punishment range to
that provided for an habitual offender.  Pursuant to a plea agreement, the court deferred an
adjudication of guilt and placed Green on unadjudicated community supervision for ten years. 
The court subsequently adjudicated Green’s guilt and sentenced him to twenty-five years’
imprisonment.
      Green’s sole issue challenges the sufficiency of the evidence to support the court’s decision
to adjudicate his guilt. Article 42.12, section 5(b) of the Code of Criminal Procedure prohibits
Green from raising this issue on appeal.  Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b)
(Vernon Supp. 2004); Williams v. State, 592 S.W.2d 931, 932-33 (Tex. Crim. App. [Panel
Op. 1979); Atchison v. State, 124 S.W.3d 755, 757-58 (Tex. App.—Austin 2003, pet. ref’d). 
Thus, we dismiss Green’s sole issue.
      We affirm the judgment.  See Williams, 592 S.W.2d at 933; Gray v. State, No. 10-02-00176-CR, slip op. at 2, 2004 Tex. App. LEXIS 2603, at *3 (Tex. App.—Waco Mar. 17,
2004, no pet. h.).

                                                                         PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
(Chief Justice Gray dissenting)
Affirmed
Opinion delivered and filed April 21, 2004
Publish
[CRPM]